  Case 18-14412         Doc 46    Filed 05/07/21 Entered 05/07/21 07:09:01         Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                            Case No. 18-14412

 Raul Desamito
                                                   Chapter 13
 Leonila Desamito

 Debtors.                                          Hon. Judge LaShonda A. Hunt

            WITHDRAWAL OF NOTICE OF MORTGAGE PAYMENT CHANGE

          U.S. Bank Trust National Association, as Trustee of the Bungalow Series IV Trust

(‘Creditor’), by and through their undersigned counsel, hereby withdraws their Notice of

Mortgage Payment Change filed by the Creditor on 5/3/2021.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
  Case 18-14412       Doc 46     Filed 05/07/21 Entered 05/07/21 07:09:01            Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Withdrawal upon the
above-named parties by electronic filing or, as noted below, by placing same in a properly
addressed and sealed envelope, postage prepaid, and depositing it in the United States Mail at
394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on May 7, 2021, before the hour of
5:00 p.m.

       Jay M Reese, Debtors’ Counsel
       lawofficeofjmreese@sbcglobal.net

       Glenn B Stearns, Chapter 13 Trustee
       stearns_g@lisle13.com

       Patrick S Layng, U.S. Trustee
       ustpregion11.es.ecf@usdoj.gov

       Raul Desamito, Debtor
       366 Deering Lane
       Bolingbrook, IL 60440

       Leonila Desamito, Debtor
       366 Deering Lane
       Bolingbrook, IL 60440

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Attorney for Creditor
